Citation Nr: 1340217	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for sarcoidosis, rated as noncompensable prior to February 7, 2012, and rated as 100 percent disabling since

2.  Entitlement to increased disability ratings for sleep apnea, initially rated as noncompensable prior to January 3, 2012, and rated as 50 percent disabling since.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to service connection for a disability manifested by intermittent fevers and night sweats.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the August 2005 rating decision, the RO, in relevant part, granted service connection for sleep apnea, sarcoidosis, and degenerative arthritis of the right knee; and assigned a noncompensable disability rating for both sleep apnea and sarcoidosis, and a 10 percent disability rating for right knee degenerative joint disease, all effective April 1, 2005.  In the December 2006 rating decision, the RO, in relevant part, denied entitlement to service connection for chronic fatigue and for intermittent fevers.

In October 2011, the Board granted claims of entitlement to service connection for a thoracolumbar spine disorder and for an acquired psychiatric disorder, dismissed the claim of entitlement to a higher disability rating for cervical spine degenerative disc disease, and remanded claims of entitlement to service connection for irritable bowel syndrome, and for carpal tunnel syndrome of each wrist.  The Board remanded the remaining issues on appeal. 

In an October 2012 rating decision, the Appeals Management Center (AMC), in relevant part, granted service connection for carpal tunnel syndrome of each wrist and irritable bowel syndrome.  The AMC also increased the rating for sarcoidosis to 100 percent, effective February 7, 2012, and for sleep apnea to 50 percent, effective January 3, 2012.  

The issues of entitlement to service connection for a dental disability for treatment purposes and entitlement to a clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2005 notice of disagreement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 30 percent for sarcoidosis for the period prior to February 7, 2012; and entitlement to higher initial disability ratings for service-connected sleep apnea and right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The manifestations of the Veteran's sarcoidosis for the period prior to February 7, 2012, at least approximate to a level of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

2.  The Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  

3.  The Veteran has chronic fatigue as a result of his service-connected sleep apnea.

4.  The Veteran does not suffer from intermittent fevers.

5.  The Veteran has night sweats as a result of his service-connected sarcoidosis. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the Veteran's sarcoidosis have been met for the period prior to February 7, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.97, Diagnostic Codes 6846 (2013).

2.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

3.  The criteria for entitlement to service connection for chronic fatigue as secondary to service-connected sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for entitlement to service connection for intermittent fevers have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5. The criteria for entitlement to service connection for night sweats as secondary to service-connected sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2013).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, the VCAA requires notice of what information and evidence not previously provided, if any, that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to his claimed intermittent fevers and chronic fatigue syndrome, the Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An August 2006 VCAA letter from the RO informed him of all elements required to substantiate these service connection claims in accordance with 38 C.F.R. § 3.159(b).  

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs), and his post-service VA and private treatment records.  The Veteran has not indicated that there are other outstanding treatment records that would be relevant to the claim.  Additionally, the RO has afforded the Veteran multiple VA examinations with respect to these claims.  The medical opinions contained in these reports are responsive to the determinative questions regarding current diagnosis of the chronic fatigue syndrome and a disability manifested by intermittent fevers.  Accordingly, VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

The RO/AMC substantially complied with the Board's October 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these claims specifically to afford the Veteran a VA examination to diagnose and describe his claimed disabilities associated with chronic fatigue and intermittent fevers.  Adequate VA examinations were conducted in February 2012

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims for chronic fatigue syndrome and for a disability manifested by intermittent fevers.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to these claims, there is no prejudice to the Veteran in adjudicating these claims on appeal.

With respect to claims for service connection for chronic fatigue syndrome and for a disability manifested by night sweats, and entitlement to an increased initial disability rating for sarcoidosis, the Board is granting the benefits sought on appeal with respect to these claims to the extent possible at this time.  Therefore, no further notice or assistance is required under the VCAA with respect to these claims. 

II.  Initial Rating for Sarcoidosis

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In the case of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999),

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

A noncompensable disability rating is warranted for sarcoidosis if there is chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating is warranted if there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is warranted when there is cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2013).

The evidence shows that the Veteran had been taking prednisone, a corticosteroid, for several years.  Prescriptions for prednisone were described in his STRs and in post-service treatment records dated through at least September 2012.  The Veteran's prednisone dosage appears to have largely varied between seven and 12 milligrams.  While the February 2012 VA examination report indicated that the Veteran was not taking a corticosteroid, extensive medical evidence of record indicates otherwise, as a lengthy history of prednisone use is described.  

Resolving reasonable doubt in favor of the Veteran, his service-connected sarcoidosis is found to warrant the assignment of an initial 30 percent disability for the period prior to February 7, 2012.  38 U.S.C.A. § 5107(b) (West 2002).  

With respect to the applicability of a higher disability rating, to include any potential extraschedular rating, for the Veteran's service-connected sarcoidosis, the Board is remanding that issue for further development.  

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 133.  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Chronic Fatigue Syndrome

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (2013).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2013).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b) (2013).  

For VA purposes, a diagnosis of chronic fatigue syndrome requires; (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2013).

In the instant appeal, the Veteran's DD Form 214 confirms his service in Southwest Asia from November 1993 to May 1994.  Thus, he has the requisite qualifying service for consideration for service connection under the presumptive provisions of 38 C.F.R. § 3.317.

With respect to a current diagnosis of chronic fatigue syndrome, the Veteran was afforded a VA examination for chronic fatigue syndrome in February 2012.  The examiner noted that the Veteran did not currently have and that he had not ever had chronic fatigue syndrome.  In this regard, the examiner noted that only three signs or symptoms potentially representative of chronic fatigue syndrome were present, namely debilitating fatigue, migratory joint pain, and sleep disturbance.  The Veteran did not have the requisite six signs or symptoms that would be potentially indicative of chronic fatigue syndrome.  

The examiner further explained that the fatigue associated with chronic fatigue syndrome should be overwhelming and last for several hours after vigorous exercise, but that the Veteran did very robust exercises for an hour each day and felt good afterward.  Additionally, the Veteran reported walking at least two miles per day and walking over four miles on most days.  

As a result of examination findings, the examiner gave the opinion that it was more likely than not that the Veteran did not have chronic fatigue syndrome.  The examiner further noted that the Veteran's fatigue fit best with his well-documented obstructive sleep apnea.  Based on the fully informed, well reasoned, and fully articulated VA examination report, the Board cannot make a finding that the Veteran currently has chronic fatigue syndrome.  See Nieves-Rodriguez, 22 Vet. App. 295.  

In order to be considered for service connection, a claimant must first have a current disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of currently diagnosed chronic fatigue syndrome, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While lay testimony is competent as to some medical matters, a diagnosis of chronic fatigue syndrome requires medical expertise.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the Veteran is not competent to a diagnosis chronic fatigue syndrome.  There is no other evidence of this disability.  The weight of the evidence is therefore against service connection for chronic fatigue syndrome, and that aspect of the claim is denied.


	B.  Chronic Fatigue

In this case, the record reflects that the while the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, the fact remains that he suffers from chronic fatigue, as noted in his STRs and post-service treatment records.  

Moreover, the February 2012 VA examiner provided the opinion that the Veteran's chronic fatigue, which has reportedly been present since 1995, fit best with his well-documented obstructive sleep apnea.  

Based on the examiner's findings that the Veteran's fatigue is attributable to his service-connected sleep apnea, a known diagnosis, the Board finds that the examiner's opinion supports the conclusion that the Veteran has additional disability-fatigue-resulting from service connected sleep apnea.  Thus, the Veteran has additional disability due to a service connected disease or injury, and accordingly, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) are met for chronic fatigue.

	C.  Disability Manifested by Intermittent Fevers and Night Sweats

With respect to the Veteran's claim for service connection for a disability manifested by intermittent fevers and night sweats, the Board observes that the record does not support the Veteran's contention that he suffers from intermittent fevers.  Rather, his post-service treatment records reflect that he has frequently denied suffering from fevers.  

During May 2007 and March 2009 private clinical consultation at Carolina Medical Affiliates, he specifically denied having fevers.  He additionally denied having fevers during a May 2005 VA emergency department visit and during a September 2012 clinical consultation.  While he did report having a fever on one occasion during an August 2012 VA pulmonary consultation, the report noted that no temperatures were taken, thus fevers were not confirmed.  

Additionally, during the Veteran's February 2012 VA examination, the examiner determined that there was no documentation of record noting that the Veteran suffered from chronic or recurring low grade fevers.  

This evidence weighs against a finding that the Veteran has a current disability manifested by intermittent fevers.  While the Veteran may be competent to report the symptoms of fevers, he has not done so on numerous occasions when given the opportunity to do so.  Rather, he has consistently denied suffering from fever; thus weighing against a finding of chronic fevers.  Moreover, on the one occasion that he did report suffering a fever, his report was not confirmed by a temperature reading.  

Without competent evidence of intermittent fevers, service connection cannot be granted for a disability manifested by intermittent fevers.  See Rabideau, 2 Vet. App. at 143; Gilpin, 155 F.3d 1353; see also Degmetich, 104 F.3d 1328. 

Nonetheless, the evidence of record does show that the Veteran currently suffers from night sweats.  During his February 2012 VA examination, the examiner noted that the Veteran suffered from night sweats associated with his sarcoidosis.  Subsequently, the VA examiner provided the opinion that other claimed disabilities, including the Veteran's night sweats were symptoms that could be involved with sarcoidosis.  The examiner further noted that the Veteran had a firm sarcoidosis diagnosis which included lymph node involvement and non-caseating granuloma.  Thus, the examiner gave the opinion that the Veteran's other symptoms, which, by association included night sweats, were more likely than not also due to his sarcoid.  

Accordingly, where the Veteran has additional disability manifested by night sweats due to another service-connected disability, sarcoidosis, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) are met for the Veteran's claimed disability manifested by night sweats.

Based on the foregoing, the Board finds that all doubt with respect to the claims for service connection for chronic fatigue and for night sweats, as secondary to service-connected disability, is resolved in favor of the Veteran, and therefore, his claims for service connection for chronic fatigue and for a disability manifested by night sweats are granted.  38 U.S.C.A. § 5107(b) (West 2002).

The preponderance of the evidence, however, is against the Veteran's claims for service connection for chronic fatigue syndrome and for a disability manifested by intermittent fevers.  See Degmetich, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, his claims for service connection for chronic fatigue syndrome and for a disability manifested by intermittent fevers must be denied.


ORDER

Entitlement to an initial 30 percent disability rating for sarcoidosis is granted for the period from April 1, 2005 to February 7, 2012.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection chronic fatigue, as secondary to service-connected sleep apnea, is granted.

Entitlement to service connection for a disability manifested by intermittent fevers is denied.

Entitlement to service connection for a disability manifested by night sweats is granted.


REMAND

The February 2012 VA sarcoidosis examination did not include recognition that the Veteran had been taking prednisone.  It remains unclear whether his prescribed dosages represent a high or low dose of corticosteroid.  Accordingly, remand is required to seek clarification.  

The Veteran reported during a June 2007 VA examination for sleep apnea that he had recently undergone a sleep study and had an appointment scheduled with his physician for the following month to review the results of the study.  
A May 2006 sleep study is of record, but the record does not include sleep studies dated in close proximity to the June 2007 VA examination.  Nor is there a record of his subsequent appointment with his private physician.  Additionally, VA treatment records dated in February 2011 reference a private sleep study.  VA is required to seek these records.  38 C.F.R. § 3.159(c) (2013).

In the February 2012 VA examination report, the examiner indicated that the Veteran had not had a meniscectomy.  The examiner, however, also noted signs and/or symptoms, including pain and crepitus, due to a meniscectomy.  It is unclear whether the Veteran had undergone any sort of meniscectomy.  

Additionally, the examiner noted that the Veteran did not have swelling of his right knee, a March 2012 VA primary care consultation report noted, however, that the Veteran reported intermittent swelling in the right knee.  The Veteran's report is an indication that the current severity of his service-connected right knee disability may have increased.  Accordingly, a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, an opinion is required with respect to the degree of additional limitation of motion that would be present during flare-ups and of the Veteran's right knee disability.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, these claims are REMANDED for the following action:

1.   Ask the Veteran to provide authorization for VA to obtain records associated with any sleep studies performed after May 2006 from MD Sleep in Spartansburg, South Carolina, and/or from any other identified private healthcare providers.  

If the Veteran fails to provide needed authorizations, tell him that he should obtain the records and submit them himself.

If requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Ask the VA examiner who conducted the Veteran's February 2012 VA sarcoidosis examination to review the record, especially with respect to the Veteran's prescribed treatments for sarcoidosis, and to provide an opinion with respect to whether the Veteran's prescribed dosage of prednisone or any other medication at any point since April 1, 2005, can be considered a systemic high dose of corticosteroids.  

The examiner must provide reasons for all opinions.  

If this examiner is no longer available, then the necessary opinion should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

3.  Thereafter, schedule the Veteran for a VA examination to assess the severity of his service connected right knee disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should specifically address the following: 

a)  Report the Veteran's ranges of flexion and extension of the right knee in degrees.

b)  Determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.

Additionally, determine whether the Veteran has favorable or unfavorable ankylosis of the right knee.

c)  State whether there is lateral instability or subluxation of the right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

d)  State whether the Veteran has undergone any form of right knee meniscectomy, and if so, indicate all symptomatic residuals of such meniscectomy.

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  

4.  Review the claims file to ensure that the foregoing requested development, including the VA examinations, has been completed.  If any requested development is not complete, implement corrective procedures.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


